statutory provisions relating to a notice of appeal. Appellant's petition
                       was required to be filed within one year from either entry of the judgment
                       of conviction or issuance of the remittitur from a timely direct appeal. See
                       NRS 34.726(1).
                                    Appellant next claimed that he had cause for the delay
                       because his appellate counsel failed to provide him a copy of the order
                       resolving his appeal and never informed him of the procedural rules for a
                       post-conviction petition for a writ of habeas corpus. We conclude that the
                       district court did not err in rejecting this good cause argument. Appellant
                       was aware of the resolution of his direct appeal when on August 24, 2010,
                       he received a letter from appellate counsel referencing the issuance of the
                       remittitur in his direct appeal. Appellant failed to demonstrate that an
                       impediment external to the defense prevented him from filing a timely
                       petition.   See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506
                       (2003). Former appellate counsel did not have a constitutional duty to
                       inform appellant about the availability of post-conviction remedies.       See
                       id. (recognizing that good cause must be a legal excuse); see also Miranda
                       v. Castro, 292 F.3d 1063, 1066-68 (9th Cir. 2002) (holding that equitable
                       tolling was not warranted where a petitioner relied on incorrect advice of
                       former counsel because petitioner had no right to the assistance of counsel
                       regarding post-conviction relief); Pena v. U.S., 534 F.3d 92, 95-96 (2d Cir.
                       2008) (holding that the right to the effective assistance of counsel in a
                       first-tier appeal does not encompass a requirement that an attorney
                       inform his client of the possibility of certiorari review or that the attorney
                       assist the client in preparing such a petition); Moore v. Cockrell, 313 F.3d
                       880, 882 (5th Cir. 2002) (holding that the right to counsel ends when the
                       decision by the appellate court is entered). Therefore, we conclude that

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    474/0/A
                the district court did not err in determining the petition was procedurally
                barred and without good cause. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                        GibboiTs


                                               J.
                Pickering                                 Saitta


                cc:   Hon. Michelle Leavitt, District Judge
                      Thomas Morales
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                          3
(01 1947",